DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 74-103 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 74, 88, 92 and 100 (the independent claims of the instant application), though US Patent Application Publication Numbers 20140360286, 20160189919 and 20130288182 all teach some of the limitations of the independent claims, these references fail to teach that the amorphous solid layer/deposited ice layer has a thickness of 2 microns or less. These references likewise fail to teach forming an analyte beam that embeds particles on or within the solid layer/deposited ice layer. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881